Opinion issued January 7, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00136-CV
                             ———————————
                           CHRIS COOPER, Appellant
                                          V.
         MEDICAL TECHNOLOGY ASSOCIATES, INC., Appellee



                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-00129



                           MEMORANDUM OPINION

      Appellant, Chris Cooper, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2